DETAILED ACTION

	This action is responsive to amendments and arguments filed 06/17/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 8-14, 16-25 and 27-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach or suggest the limitations of claim 13, specifically that the information on the electrodes is associated using past operating parameters, in view of all other limitations present in the claims.
Generally, the best references for the RF tagged EAF system discussed in claims is Gerhan (7,386,369) and Foret (2016/0280608).  Gerhan is the best reference that describes an RF tag embedded into a graphite electrode in an EAF furnace.  However, Gerhan lacks specificity about the usage of this information; it is used to determine the position as these electrodes are fired in the EAF.  
Examiner brought in reference Taki (2006/0267776) to add detail about the reader/RF tag system, as Gerhan is deficient in this category.  Many other references discuss the RF tag/reader duo with much specificity, and for general limitations directed to this, Taki is sufficient to flesh out the details of a typical RF tag/reader system.  Another similar reference is Potyrailo (2011/0012736), which is added as an additional reference.
However, limitations dealing with specifics of the relationship between the tag/reader combo and specifically an EAF are not encompassed by merely adding a reference with an RF system which is otherwise not used in an EAF.  
Claims 13, 19 and 24 are allowed for the same reasons as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876